Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to the applicant's communication filed on 11/23/2020. In virtue of this communication, claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 08/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  the full Statutory term of the US patent 10,860,887 has been reviewed and are accepted.  The terminal disclaimer has been recorded.


 Response to Arguments
Applicant's arguments filed on 08/10/2022 with respect to claims1-20 have been considered.
With regard to rejection under Double patenting, the e-terminal disclaimer filed on 08/10/2022 has been accepted. The rejection has been withdrawn in view of arguments and the terminal disclaimer.
With regard to rejection under the 35 USC 103, the arguments are persuasive and the rejection is withdrawn.

Allowable Subject Matter

Claims 1-20 are allowable.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Santos et al. (US 2014/0071308), discloses a system that identifies attributes of an item depicted in an image using artificial intelligence is provided. For example, the system may use one or more deep belief networks (DBNs) or convolution neural networks (CNNs) trained to analyze images and identify attributes in items depicted in the images. A first artificial intelligence module may analyze an image to determine a type of item depicted in the image. The system may then select a second artificial intelligence module that is associated with the type of item and use the second artificial intelligence module to identify attributes in the item depicted in the image. Identified attributes, if associated with a confidence level over a threshold value, may be provided to a user. The user may provide feedback on the accuracy of the identified attributes, which can be used to further train the first and/or second artificial intelligence modules. (Abstract)
Cieplinkski et al. (US 2014/0071308) discloses systems, methods, and computer readable media for adjusting the orientation of an image frame and a scene depicted in the image frame are described. In general, techniques are disclosed for analyzing an image with one or more feature detectors to identify features in the image. An alignment or position associated with one or more features identified in the image may be used to determine a proper orientation for the image frame. The image can then be rotated to the proper orientation. It may also be determined if a scene depicted in the image is properly aligned in the rotated image orientation. If not, alignment information associated with the identified features may be utilized to straighten the depicted scene.(Abstract.)
A statement indicating reasons for allowable subject matter follows:  The analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “determining a first area and a second area in an input image, each of the first area and the second area covering a different sized area of the input image; inputting information on the first area and the second area to a single recognition model; extracting respective features of the first area and the second area using the single recognition model; and recognizing an object in the input image based on the respective features, wherein the single recognition model includes a plurality of input layers, the plurality of input layers including a first input layer and a second input layer, and the information on the first area is inputted to the first input layer of the single recognition model and the information on the second area is inputted to the second input layer of the single recognition model. ”, as recited in the independent claims.  
Dependent Claims are allowed due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661